April 4, 2011 VIA EDGAR The United States Securities and Exchange Commission SEC Headquarters treet NE Washington, D.C. 20549-8629 Subject: Nationwide VLI Separate Account - 4 Nationwide Life Insurance Company SEC File No. 333-169879 Ladies and Gentlemen: Pursuant to Rule 461 of the Securities Act of 1933, Nationwide Life Insurance Company for itself and on behalf of its Nationwide VLI Separate Account-4 (the "Variable Account") respectfully requests acceleration of the effective date of the Registration Statement for the Variable Account.It is desired that the registration become effective as soon as practicable, April 5, 2011, is requested. The undersigned is an officer of Nationwide Life Insurance Company and is duly authorized to request accelerated effectiveness of the Registration Statement. Please call Christine M. Walkup at (614) 677-5276 should you have questions. Very truly yours, NATIONWIDE LIFE INSURANCE COMPANY /s/ Peter A. Golato Peter A. Golato Senior Vice President cc: Ms. Rebecca Marquigny Stop 5-6 Office of Insurance Products April 4, 2011 VIA EDGAR The United States Securities and Exchange Commission SEC Headquarters treet NE Washington, D.C. 20549-8629 Subject: Nationwide VLI Separate Account - 4 Nationwide Life Insurance Company SEC File No. 333-169879 Ladies and Gentlemen: Pursuant to Rule 461 of the Securities Act of 1933, Nationwide Investment Services Corporation, the General Distributor of the Flexible Premium Adjustable Variable Universal Life Insurance Policies to be issued by Nationwide VLI Separate Account-4 (the "Variable Account"), respectfully requests acceleration of the effective date of the Registration Statement for the Variable Account.It is desired that the registration become effective as soon as practicable, April 5, 2011, is requested. The undersigned is an officer for Nationwide Investment Services Corporation and is duly authorized to request accelerated effectiveness of the Registration Statement. Please call Christine M. Walkup at (614) 677-5276 should you have questions. Very truly yours, NATIONWIDE INVESTMENT SERVICES CORPORATION /s/ Kathy R. Richards Kathy R. Richards Associate Vice President and Secretary cc: Ms. Rebecca Marquigny Stop 5-6 Office of Insurance Products
